Citation Nr: 0021706	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-17 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder.

2. Entitlement to service connection for a generalized 
anxiety disorder.

3. Entitlement to an increased rating for laceration of the 
right fifth finger, currently rated as 10 percent disabling.

4. Entitlement to service connection for an eye disorder, 
including open angle glaucoma.

5. Entitlement to an increased (compensable) rating for SP 
removal, sebaceous cyst, right mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from March 1970 to February 
1972, and from May 1972 to December 1974.  

These issues come before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO). 

In March 1997, the Board denied entitlement to service 
connection for a headache disorder, on a direct basis and 
also as a residual of herbicide exposure.  That decision is 
final.  See 38 U.S.C.A. § 7104(a).

As discussed below, it is concluded that new and material 
evidence has been submitted, and the claim for service 
connection for a headache disorder is reopened.  

The Board notes that in testimony at the RO and before the 
Board, the appellant while claiming service connection for 
glaucoma, is also describing other eye disorder symptoms.  As 
such, the eye disorder description is changed as shown above.

The issue of an increased rating for SP removal, sebaceous 
cyst, right mandible will be considered in the Remand section 
of this document, which follows the Order section below.

A hearing was held at the Board in Washington, DC, in 
November 1999, before Michael D. Lyon, who is the Board 
member rendering the determination in this claim and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 1991 & Supp. 1999).  A transcript 
of the hearing has been included in the claims folder for 
review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.  

2.  Service connection for a headache disorder, was denied in 
a March 1997 Board decision.  This was the last final denial 
on any basis.

3.  The evidence received into the record since the March 
1997 decision, including private, VA medical records, and 
examinations is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  After reopening and presuming the credibility of the 
evidence, the reopened claim is not inherently implausible.

5.  The competent medical evidence indicates that the 
veteran's currently diagnosed generalized anxiety disorder, 
with headaches reasonably appears to have manifested during 
service.

6.  The appellant's service medical records are entirely 
silent as to any eye complaints, injuries, or disorders, 
including glaucoma.

7. No competent evidence has been submitted linking post- 
service findings of glaucoma to service.  He had a refractive 
error entering and leaving service.  Refractive errors are 
not diseases of injuries within the law providing for 
compensation benefits.

8. The veteran's residuals of a laceration of the right fifth 
finger are manifested by a tender and painful scar.  There is 
slight limitation of motion, but not by extremely unfavorable 
ankylosis or by amputation. 

9. The appellant's initial enlistment examination revealed 
uncorrected vision of 20/200 bilaterally, corrected to 20/25, 
bilaterally.  Correction was to 20/20 in both eyes on 
separation physical examination.

10. The appellant's current corrected visual acuity is 20/25, 
bilaterally.  No diplopia, or visual field defects were 
noted.  The diagnoses were glaucoma, open angle type, 
controlled; refractive error; and cataracts, cortical, 
bilateral.

11. The appellant has not submitted evidence of an acquired 
eye disorder, including  glaucoma, secondary to service or as 
a result of any service connected eye disorder.


CONCLUSIONS OF LAW

1.  The March 1997 Board decision denying the appellant's 
claim to service connection for a headache disorder is final; 
evidence submitted since that decision is new and material 
evidence which allows the appellant's claim to be reopened 
for de novo review.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156 (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

2.  The claim for service connection for a headache disorder 
is well-grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).

3.  With resolution of reasonable doubt in the veteran's 
favor, a generalized anxiety disorder, with headaches began 
in service; thus service connection is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303 (1999).

4.  The criteria for an increased rating for a laceration of 
the right fifth finger, currently rated as 10 percent 
disabling are not met on either a schedular or extra 
schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, Part 4, diagnostic codes 
(DC) 5227, 7804 (1999).  

5.  The veteran has not submitted a well-grounded claim for 
service connection for an eye disorder, including open angle 
glaucoma.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R.§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and material evidence to reopen a claim for service 
connection for headaches

Generally, a final decision issued by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. § 7104, 
(West 1991 & Supp. 1999); see also 38 C.F.R. § 20.1100 
(1999). The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim." 
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" upon 
the specific matter under consideration. Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim." See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that service connection for headaches was 
denied in a March 1997 Board decision.  At that time the 
Board acknowledged several reports and diagnoses of headaches 
during service.  However, the Board found. "that the veteran 
failed to demonstrate evidence of a current disability as 
provided by a medical diagnosis.  The most recent VA 
examination did not reveal a diagnosis of a chronic headache 
disability."  As such, "without a medical diagnosis of 
chronic headaches, the evidence fails to meet the threshold 
requirements of Caluza and must be denied."

The March 1997 Board decision is final. 38 U.S.C.A. § 7104 
(West 1991).  As a result, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the March 1997 Board decision.  In this case, 
the Board has taken particular note of additional VA 
examinations in December 1997.

In a VA mental disorders examination in December 1997, the 
examiner opined that the veteran suffered from a continuous 
headache disorder caused by his continued muscle tension. 
"It is most likely that the above problems began in the 
summer or fall of 1970."

In a subsequent VA neurological examination also in December 
1997, the examiner diagnosed migraine headaches, adding that 
the veteran, "has a 20+ year history of migraine with 
frequency of almost daily headaches."

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge, the Board finds that this new evidence 
bears directly and substantially on the question of whether 
the veteran incurred a chronic headache disorder as a result 
of service.  Accordingly, the veteran's claim for service 
connection for a headache disorder is reopened.

Having reopened the veteran's claim for service connection 
for a headache disorder, the Board will consider the claim on 
a de novo basis in the service connection section which 
follows.  This consideration will be given as part of the 
veteran's claim for service connection for a generalized 
anxiety disorder which will be restated as, "a generalized 
anxiety disorder with headaches" for reasons explained 
below.


II. Service connection claims

With respect to the claims for service connection, the Board 
observes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1999).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  For a 
service-connected claim to be well grounded, there must be a 
medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. at 506.

a. Generalized anxiety disorder with headaches

Service medical records reveal that the veteran was treated 
during service for several complaints of headaches, 
dizziness, and weakness.  In October 1970, a provisional 
diagnosis of acute anxiety state was made.  The veteran was 
referred to the mental health clinic, and prescribed Librium.  
He was supposed to receive follow up treatment but no 
evidence of further psychiatric follow-up is of record.  
There were several additional treatment records and notes of 
headache complaints.  

In a VA Agent Orange registry examination in August 1993, the 
veteran noted a history of nervousness, hyperactivity, 
restlessness, insomnia, nightsweats, nightmares, and daily 
headaches for twenty years.  Records reveal treatment of 
anxiety and headaches following a 1993 myocardial infarction.

In a VA examination in September 1993, the examiner noted 
complaints of fatigue, nervousness, headaches, and insomnia.  
The veteran was 71 inches tall, and weighed 139 1/2 pounds.  
The most he weighed in the past year was 150 pounds.

In VA examinations in December 1997, the examiners noted a 
history in service of headaches, dizziness, and weakness.  He 
was diagnosed with an acute anxiety state, and treated with 
Librium.  He was also diagnosed with migraine headaches.  In 
a service medical board in February 1972, severe headaches 
were again noted. The description of the headaches has always 
been pressure type, with no aura.  They were frequent in the 
past and now are almost daily. 

A neurological examiner noted reports of bifrontal headaches 
since 1972, beginning without any inciting event.  These were 
described as radiating to the occipital region.  They were 
throbbing feelings associated with nausea, phonophobia, and 
photophobia.  They had progressively increased in frequency 
and now occurred almost on a daily basis.  He had been taking 
Goodie's Powder each day.  Since a myocardial infarction in 
1993, he has taken Tylenol.  The headaches interfered with 
his ability to carry on daily activities.  The examiner 
diagnosed migraine headaches, and opined that the veteran had 
a 20 year history of migraine with almost daily headaches.

A mental disorders examiner noted that while there was no 
notice of any psychiatric follow up in the service records, 
history reveals that he remained very anxious.  He 
continually worried about his safety while in Vietnam.  
Later, he had problems falling asleep, and controlling his 
tendency to worry about everything.  He was easily 
frustrated, very irritable, argumentative, and could not gain 
weight.

After discharge he worked continuously, having almost twenty 
jobs.  He was so tense that the slightest frustration or 
criticism led to his resignation.  He used to drink to calm 
his nerves, or to sleep.  He underwent cardiac bypass surgery 
in 1993, and had been on Social Security disability (SSA) 
since that time.  His physical condition and limitations have 
certainly aggravated his tendency to become easily 
frustrated.  He used to receive treatment for his continuous 
anxiety on and off from various general practitioners.  After 
his heart surgery, he has required regular psychiatric 
follow-up.

The examiner noted that the veteran was very slim and older 
looking.  He was oriented, alert and pleasant.  He was not a 
good informant, did not complain spontaneously very much, and 
had to be repeatedly asked for information. Behavior was 
appropriate; affect was tense, anxious, and dysphoric.  He 
was anxious and tense practically all the time.  He took on 
the average six Tylenol daily for almost continuous headaches 
described as pressure headaches around his head.  He had 
difficulty sleeping, even with medication.  He would get 
progressively more tense as the day went by, and had a 
tendency to easily get very angry even when he realized the 
irrationality of his emotions.  His cardiovascular 
limitations also aggravated his anxiety.  

The diagnoses were; Axis I- generalized anxiety disorder 
evidenced by continuous tension, excessive anxiety, and 
uncontrolled worries.  Ability to concentrate was limited. He 
was easily irritated and fatigued, and had difficulty falling 
asleep.  His continued muscle tension was the cause of his 
continuous headaches.  It was most likely that the above 
problems began in the summer or fall of 1970; Axis III- 
ischemic heart disease, hypertension;  Axis IV- financial 
stressors aggravated by continuous worrisome and anxious 
state plus inability to work; Axis V- GAF 55.

The veteran offered testimony in hearings at the RO in 
November 1998, and in a Board hearing in November 1999. 

The Board finds, based on the evidence of record, that it was 
at least as likely as not that the veteran's currently 
diagnosed generalized anxiety disorder with headaches, first 
manifested in 1970, was the result of an occurrence or event 
incurred while on active duty.  The VA examiners' diagnoses 
of a current generalized anxiety disorder, and a current 
headache disorder, and their opinions that theses disorders 
were first manifested in service provides a basis to conclude 
that the evidence is evenly balanced in this case.  As such, 
the Board concludes that reasonable doubt should be resolved 
in favor of the veteran and service connection for a 
generalized anxiety disorder with headaches, is in order.  

The VA examiner in December 1993 specifically noted that the 
service records revealed that the veteran remained very 
anxious; continually worried about his safety while in 
Vietnam; had problems falling asleep, and controlling his 
tendency to worry about everything; was easily frustrated; 
was very irritable, argumentative; and, could not gain 
weight.  He further opined that muscle tension caused his 
continuous headaches, and the other above problems, most 
likely began in the summer or fall of 1970.  In other words, 
the veteran's early treatments for generalized anxiety in 
October 1970, were the manifestations of his currently-
diagnosed anxiety disorder.  This consistency in the records, 
and the medical explanation offered by the examiners after a 
review of the record, coupled with the most recent VA 
examinations, provides a basis to conclude that the evidence 
is evenly balanced in this case.  As such, the Board 
concludes that reasonable doubt should be resolved in favor 
of the veteran and service connection for a generalized 
anxiety disorder with headaches, is in order.  


b.  Eye disorder, including open angle glaucoma

Congenital or developmental defects and refractive errors of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation providing for monetary benefits. 
38 C.F.R. § 3.303(c).

On examination for enlistment into service, a refractive 
error of both eyes was noted.  The appellant's uncorrected 
vision was 20/200 bilaterally, corrected visual acuity was 
20/25, bilaterally.  At the time of the separation 
examination, the uncorrected visual acuity was not denoted.  
It was noted, however, that vision could be corrected to 
20/20 bilaterally.  

The veteran's service records are silent as to any 
complaints, treatment, or injury of the eyes, including open 
angle glaucoma.  The separation examination is also silent as 
to any injuries, complaints, or diagnoses of any eye 
disability.  

A VA examination in December 1997 noted that the veteran had 
been wearing glasses since age ten.  He had been diagnosed, 
and treated by the VA for glaucoma for approximately two 
years.  He had myopia and presbyopia.  Visual acuity was; 
right eye, uncorrected near and far 20/40, and corrected to 
20/20, and 20/25;  left eye, uncorrected was 20/40, 20/400, 
corrected 20/20, and 20/25.  No diplopia, or visual field 
defects were noted.  The diagnoses was glaucoma, open angle 
type, controlled; refractive error; and cataracts, cortical, 
bilateral.

In a hearing at the RO in November 1998, and at a Board 
hearing in November 1999, the veteran in essence, testified 
that he wore glasses prior to service, during service and to 
the present time.  He could not recall any injuries to the 
eyes during or post service.  He noted that he had to take 
off his glasses to read. In the Board hearing, he added that 
he had conjunctivitis in service.  However, he noted that he 
had no medical opinion of a nexus with his current glaucoma 
and service. 

The veteran has contended that he has glaucoma pathology due 
to service. As noted, there is no chronic acquired eye 
disorder shown in the service medical records.  Further, 
while the veteran currently has glaucoma, there is no medical 
opinion to associate it with any incident or injury of 
service.    

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for glaucoma well grounded. 
Caluza, 7 Vet. App. at 498. The appellant has failed to 
provide competent medical evidence which establishes the 
existence of a current, acquired eye disorder either related 
to service or to service connected disability. In addition, 
refractive errors are not subject to service connection under 
the applicable regulatory criteria as set out above.

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). The appellant's lay assertions will not 
support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease. Id. at 494-95. Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion. 
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible. 38 U.S.C.A. § 
5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain another medical 
examination or opinion. 38 U.S.C.A. § 5107(a); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (where the claim was 
not well grounded, VA was under no duty to provide the 
veteran with an examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection. Robinette, 8 Vet. App. 69 
(1995). However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of current existence and a medical 
nexus.

Accordingly, the Board must deny the appellant's claim of 
service connection for glaucoma as not well grounded.


II. Increased rating claim, laceration, right fifth finger

Initially, the Board finds that this claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a); See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
the contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability). To warrant assignment of this separate rating, 
there must be, at a minimum, evidence of arthritis that is 
confirmed, and which is shown related to the service 
connected disorder.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40. 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that an increased rating is 
warranted for a right, fifth finger disability.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

By rating decision in November 1993, service connection was 
granted for a right fifth finger injury, described as 
laceration, right fifth finger, and a noncompensable rating 
was assigned under DC 5227.

By Board decision in March 1997, a noncompensable rating for 
the right little finger disorder was confirmed.  The Board at 
that time noted that no complaints associated with the right 
hand were noted by examination, and no limitation of motion 
of the little finger was shown.

In a VA examination in December 1997, the veteran reported 
injuring his right little finger while moving a fan in 
service when it slipped and was cut by the fan blade.  He 
received a deep laceration of the base of the little finger.  
It was cleaned, sutured, and a splint was applied.  He 
received physical therapy treatments, two weeks leave, and 
returned to duty.  He has since had episodes of pain in the 
little finger in cold weather.  Residuals consist of a scar 
at the base of the finger, and pain.  There is no history of 
lost motion, or pain on motion.

The examiner noted a semicircular scar at the base of the 
finger.  There was no anatomical abnormalities; abnormality 
of function, motion, or otherwise of the right hand.  There 
was no pain on motion.  The diagnosis was a well healed 
extensive laceration of the base of the right little finger 
with a residual tender scar and pain of the right little 
finger in a cold environment.

In a hearing at the RO in November 1998, and a subsequent 
Board hearing in November 1999, the veteran, in essence, 
testified that his little finger was not painful when he 
moved it.  However, it did cause pain when he hit the scar, 
touched it, or when someone shook his hand too hard.  

A hearing officer decision in March 1999 increased the rating 
for the right fifth finger disability to a ten percent 
evaluation.  This increased rating was granted for scarring 
which was tender and painful on objective demonstration.

The RO has rated the veteran's laceration, right, fifth 
finger under DC 5227, Finger, any other, ankylosis of, which 
warrants a noncompensable evaluation. 38 C.F.R. § 4.71a, DC 
5227.  This is the only rating under this code.

In addition, the RO has rated the veteran's right, fifth 
finger disorder under DC 7804, Scar, superficial, tender, and 
painful on objective demonstration, which warrants a 10 
percent evaluation when the requirements are met.  This 
applies even though the location may be on the tip of a 
finger, or toe, and the rating may exceed the amputation 
value for the limited involvement. 38 C.F.R. § 4.119, DC 
7804.

After reviewing the rating criteria, the reported objective 
findings and the subjective complaints, the Board is of the 
opinion that a rating in excess of 10 percent is not 
warranted for the right, fifth finger disorder.  The veteran 
himself during his hearing indicated that the finger did not 
cause him pain except in cold weather, or when his scar was 
hit, or squeezed.  The VA examiner noted no limitation of 
motion, or pain on motion, but noted that the scar was tender 
and painful.  Therefore, the Board finds that the objective 
findings of record do not support a rating in excess of 10 
percent.  In conclusion, the medical evidence of record 
reveals that the veteran does not have ankylosis, or any 
other functional loss of the fifth finger, right hand, to a 
compensable level.  While he does have a tender and painful 
scar, this was considered by the RO, and he is currently 
being compensated for a tender and painful scar.  Therefore, 
an increased evaluation would not be warranted under either 
DC 5227-7804.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). The Board has considered these 
provisions, taking into consideration the objective findings 
as well as the subjective statements of the veteran, and 
finds that he is not entitled to a greater than 10 percent 
evaluation for his service-connected laceration, fifth 
finger, right hand.

While the Board has considered the "positive" evidence 
asserting entitlement to an increased rating for laceration, 
fifth finger, right hand, to include the testimony and 
statements submitted by and on behalf of the veteran, the 
Board concludes that it is overcome by the weight of the 
"negative" objective clinical evidence of record described 
above. Thus, the claim for an increased rating greater than 
10 percent for laceration, fifth finger, right hand must be 
denied. Gilbert, 1 Vet. App. at 49.

In addition, the evidence precludes the assignment of an 
increased rating on an "extraschedular" basis under the 
provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a generalized anxiety 
disorder with headaches is granted.

Entitlement to service connection for an eye disorder, 
including open angle glaucoma is denied as not well grounded.

Entitlement to an increased rating for laceration of the 
right, fifth finger, currently rated as 10 percent disabling 
is denied.


REMAND

Increased rating for SP, removal, sebaceous cyst

Initially, the Board finds that this claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991). A 
well grounded claim is one that is meritorious on its own or 
capable of substantiation.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Here, the appellant's claim is well grounded because 
he has claimed that the disability has increased in severity.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  

Service connection was granted by rating decision in June 
1998, for SP removal, sebaceous cyst, right mandible, and a 
noncompensable rating was assigned under DC 7800, Scars, 
disfiguring, head face or neck.  

In a Board hearing in November 1999, the veteran testified 
that he noted popping, and some limitations of motion of his 
jaw since the removal of the sebaceous cyst.  He also had 
other dental problems involving the right side of his jaw, 
including dentures.  

In view of the appellant's new contentions that he currently 
suffers from limitations of motion, and or function of the 
right mandible associated with the SP, removal sebaceous 
cyst, right mandible, the Board believes that a thorough 
examination of his service connected SP, removal sebaceous 
cyst, right mandible is warranted. Specifically, this 
examination should address the issue of functional limitation 
due to the SP, removal sebaceous cyst, right mandible, if any 
. See DeLuca v. Brown, 8 Vet. App. 202 (1995). (medical 
examination must comply with requirements of 38 C.F.R. §§ 
4.40 and 4.45 which, in addition to the schedular criteria, 
require the examiner to express opinion on whether pain could 
significantly limit functional ability on motion and during 
use with acute flare-ups of disability and in terms of degree 
of additional range-of- motion loss due to any weakened 
movement, excess fatigability, or incoordination).  The 
medical evidence of record, does not adequately address any 
functional loss due to the SP, removal sebaceous cyst, right 
mandible, or any decreased range of motion due to the scar 
residuals, or whether weakness or fatigue could limit 
functional use. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996) 
(in increased rating case for left mandible condition, 
failure of examiner to account for complaints of pain in 
assessing functional loss is error).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his right 
mandible, or residuals of his sebaceous 
cyst not already associated with the 
claims file. After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran is advised that while the 
case is on remand status, he is free to 
submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129 (1992). 

3.  Thereafter, the RO should schedule 
the appellant for a VA examination, in an 
effort to determine the extent of 
disability pertaining to his service 
connected SP, removal sebaceous cyst, 
right mandible.  All indicated special 
studies should be conducted. Further, the 
examiner is requested to specifically 
address the extent of impaired function 
and functional loss of this disability, 
if any, and attempt to fully describe the 
effects of the disability on ordinary 
activity, within the analytical framework 
set forth in DeLuca, supra (1995), if 
any. This examination should specially 
note the effect of pain on the 
appellant's functional loss and the 
effect of weakness or fatigue. 38 C.F.R. 
§§ 4.40 and 4.45. The appellant's claims 
folder must be furnished to the examiner 
for review prior to examination, and the 
examiner should be asked to indicate in 
the examination report whether he or she 
has reviewed the claims folder. In that 
this evaluation is to be conducted for 
compensation rather than for treatment 
purposes, the examiner is advised to 
address the functional impairment of the 
appellant's disability in connection with 
the criteria set forth by the VA Schedule 
for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  It should 
also be noted whether there is any 
limitation of jaw opening secondary to 
the cyst removal.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

5.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for SP, removal sebaceous cyst, 
right mandible, with consideration given 
to all the evidence of record, including 
all additional medical evidence obtained 
by the RO pursuant to this remand. In the 
event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if indicated.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion as to the ultimate outcome of this 
claim by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
MICHAEL D. LYON
	Member, Board of Veterans' Appeals

 

